NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALLAN H. F. PALMER,                             No. 18-55470

                Plaintiff-Appellant,            D.C. No. 2:16-cv-05247-JLS-DFM

 v.
                                                MEMORANDUM*
CHARLES H. PALMER, DPSS civil rights
coordinator; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Alan H. F. Palmer appeals pro se from the district court’s judgment

dismissing his 42 U.S.C §§ 1983 and 1985 action alleging a conspiracy and due

process violations. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

       The district court properly dismissed Palmer’s action because Palmer failed

to allege facts sufficient to state plausible claims for relief. See Franceschi v. Yee,

887 F.3d 927, 935 (9th Cir. 2018) (setting forth elements of procedural due process

claim); Portman v. County of Santa Clara, 995 F.2d 898, 908-09 (9th Cir. 1993)

(setting forth elements of claim under § 1985(2)); see also Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief).

       The district court did not abuse its discretion by denying Palmer further

leave to amend because amendment would be futile. See AE ex rel. Hernandez v.

County of Tulare, 666 F.3d 631, 636 (9th Cir. 2012) (setting forth standard of

review and explaining that district court may deny leave to amend where proposed

amendments would be futile).

       We reject as without merit Palmer’s contention of judicial bias.

       Palmer’s request for an “Information Technology review,” set forth in his

opening brief, is denied.

       AFFIRMED.




                                           2                                     18-55470